Citation Nr: 0616532	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-02 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for glaucoma, to 
include as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for lumbar degenerative 
joint disease, to include as a chronic disability resulting 
from an undiagnosed illness.

4.  Entitlement to service connection for a left shoulder 
disability, to include as a chronic disability resulting from 
an undiagnosed illness.

5.  Entitlement to service connection for a neck disability, 
to include as a chronic disability resulting from an 
undiagnosed illness.

6.  Entitlement to service connection for chest pain due to a 
sternum injury, to include as a chronic disability resulting 
from an undiagnosed illness.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran performed verified active duty service from 
January to February 1991, and from July 1991 to January 1992, 
to include service in the Southwest Asia theater of 
operations during the Persian Gulf War.  He also served with 
Reserve and National Guard units.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and January 2000 decisions 
of the Houston, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

As to entitlement to service connection for dermatophytosis 
prognosis, the Board notes that while the veteran filed a 
timely notice of disagreement to the January 2000 rating 
decision that originally denied this claim, he thereafter 
failed to perfect his appeal because his January 2002 VA Form 
9, Appeal to Board of Veterans' Appeals, specifically limited 
his appeal to entitlement to service connection for glaucoma.  
See 38 C.F.R. §§ 20.200, 20.302(c) (2005) (an appeal requires 
a notice of disagreement and a timely filed substantive 
appeal after issuance of a statement of the case).  The 
subsequent July 2003 supplemental statement of the case 
notified the veteran of this fact.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.31 (2005).  
Moreover, in a September 2004 rating decision the RO 
thereafter denied an application to reopen the claim of 
entitlement to service connection for dermatophytosis.  
Accordingly, the Board's jurisdiction is limited to the 
issues listed on the first page of this decision.  

Nonetheless, the Board will accept the veteran's January 2006 
personal hearing testimony as an informal application to 
reopen the claim of entitlement to service connection for 
dermatophytosis and refers it to the RO for appropriate 
action. 

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  The veteran's depression, glaucoma, lumbar degenerative 
joint disease, left shoulder disability, neck disability, and 
chest pain due to a sternum injury, are known clinical 
diagnoses or have been attributed to known clinical diagnoses 
and not to an unknown illness.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
depression, glaucoma, lumbar degenerative joint disease, a 
left shoulder disability, a neck disability, and chest pain 
due to a sternum injury, as chronic disabilities resulting 
from an undiagnosed illness, are precluded by law.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he suffers from depression, glaucoma, 
lumbar degenerative joint disease, a left shoulder 
disability, a neck disability, and chest pain due to a 
sternum injury either as a direct result of his military 
service or as a manifestation of an undiagnosed illness 
caused by his active military duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to the undiagnosed illnesses claims, Section 1117 of Title 
38, United States Code, authorizes VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
is to review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include unexplained rashes or other 
dermatological signs or symptoms.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.  

In deciding whether the veteran has a current disability, it 
is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

Based on the veteran's DD Form 214 the Board finds for 
purposes of analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, that he is a "Persian Gulf veteran."

As to entitlement to service connection under 38 U.S.C.A. 
§ 1117 for an undiagnosed illness, or a chronic multi-symptom 
illness, manifested by depression, glaucoma, lumbar 
degenerative joint disease, a left shoulder disability, a 
neck disability, and chest pain due to a sternum injury, the 
Board finds that the claims must be denied because they lack 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The application of 38 U.S.C.A. § 1117(a)(2) has an explicit 
condition that the claim be for either "an undiagnosed 
illness [or] a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms . . 
. or any diagnosed illness that (VA) determines in 
regulations ... warrants a presumption of service connection."  

In this case, the record shows that the veteran's depression, 
glaucoma, lumbar degenerative joint disease, left shoulder 
disability, neck disability, and chest pain due to a sternum 
injury are known clinical diagnoses and/or have been 
attributed to known clinical diagnoses and not to an unknown 
illness.  

Specifically, among others, the August 2004 VA examiner 
diagnosed depression; the May 1999 VA examiner diagnosed 
glaucoma; September 1994 to November 1996 treatment records 
from Randy J. Pollet, M.D., show the veteran's complaints and 
treatment for low back strain and degenerative joint disease 
following an September 1994 work injury; and the November 
1997 VA examiner diagnosed lumbar degenerative joint disease.  
Further, March 1993 VA x-rays show left shoulder degenerative 
joint disease, and the September 1994 to November 1996 
treatment records from Dr. Pollet show treatment for a left 
shoulder impingement syndrome following a September 1994 work 
injury, as well as pre and post operative care following 
decompression surgery.  July 2003 cervical spine x-rays 
showed spondylosis and some loss of lordosis.  Finally, an 
August 1997 general VA examiner diagnosed the chest pain due 
to a sternum injury as costochondritis.  These disorders are 
known clinical diagnoses.

Because depression, glaucoma, lumbar degenerative joint 
disease, left shoulder disability, neck disability, and chest 
pain due to a sternum injury have been attributed to known 
clinical diagnoses, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.

Accordingly, given that these disorders are due to known 
clinical diagnoses, the Board finds that the claims of 
entitlement to service connection for depression, glaucoma, 
lumbar degenerative joint disease, left shoulder disability, 
neck disability, and chest pain due to a sternum injury as 
chronic disabilities resulting from an undiagnosed illness 
are legally insufficient under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, and must be denied.  Sabonis, 
6 Vet. App. at 430.

As to the application of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
review of the record shows that VA notified the veteran that 
in order to establish entitlement to service connection for 
undiagnosed illnesses the record cannot show current 
diagnoses for the disabilities.  See, e.g., rating decisions 
dated in April 1998 and January 2000.  Moreover, the claims 
for undiagnosed illnesses were denied as a matter of law 
because the veteran did not meet the statutory threshold - 
the clinical records showed current known diagnoses for the 
disabilities.  Therefore, the Board is entitled to go forward 
with adjudication of the veteran's claims regardless of 
whether or not the record showed he was provided adequate 
notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  


ORDER

The claims of entitlement to service connection for 
depression, glaucoma, lumbar degenerative joint disease, a 
left shoulder disability, a neck disability, and chest pain 
due to a sternum injury as chronic disabilities resulting 
from an undiagnosed illness are denied.


REMAND

As to the remaining claims of entitlement to direct service 
connection for PTSD, depression, glaucoma, lumbar 
degenerative joint disease, left shoulder disability, neck 
disability, and chest pain due to a sternum injury, the 
veteran notified VA in September 2001 that he was receiving 
Social Security Administration disability benefits, at least 
in part, because of a low back disorder.  Likewise, a review 
of the record on appeal reveals a June 1990 document from 
Texas Workman's Compensation Commission regarding a work 
related back injury.  It is unclear, however, whether copies 
of the medical records on file with the Social Security 
Administration and the Texas Workman's Compensation 
Commission are now part of the claims files.  Accordingly, a 
remand to request these records is required.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  Significantly, however, in order to 
avoid adding to an already voluminous record the Board 
advises the appellant, however, that he should immediately 
inform VA if his Social Security award was based on medical 
records which have previously been submitted to VA.  

As to entitlement to direct service connection for 
depression, glaucoma, lumbar degenerative joint disease, a 
left shoulder disability, a neck disability, and chest pain 
due to a sternum injury, while the record includes several VA 
examinations, none of those examiners addressed what 
relationship, if any, exists between the currently diagnosed 
disorders and military service.  Therefore, a remand is also 
needed to obtain such opinions.  See 38 U.S.C.A. § 5103A(d).

As to entitlement to service connection for depression, 
because the August 2004 VA examiner opined that the veteran's 
depression "could be" due to headaches, on remand, a VA 
examiner must provide a definitive statement addressing 
whether it is at least as likely than not that depression is 
proximately due to or the result of already service-connected 
disability, or whether headaches aggravate depression.  See 
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

As to entitlement to service connection for PTSD, the veteran 
argues that he suffers from PTSD because of his service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  The veteran's May 1997 Persian Gulf War 
examination provides a diagnosis of PTSD.  However, despite 
the veteran identifying several inservice stressors, 
including the murder of someone in his unit, the RO has yet 
to contact the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) to request verification of his 
alleged stressors.  See Suozzi v. Brown, 10 Vet. App. 307 
(1997) (corroboration of every detail is not required to 
satisfy the 38 C.F.R. § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred).  Therefore, on remand, USASCRUR must be 
contacted and asked if they can verify any of the veteran's 
stressors.  See 38 U.S.C.A. § 5103A(b).  Given the fact that 
at a September 1997 VA examination, conducted expressly for 
the purpose of ascertaining whether the veteran had PTSD, it 
was opined that he did not have PTSD, if any claimed stressor 
is verified, he must also be afforded a new VA examination.  
See 38 U.S.C.A. § 5103A(d).

Finally, in Dingess v. Nicholson, 19 Vet. App. 479 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As these 
questions are theoretically involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Therefore, these issues are REMANDED for the following 
action:

1.  The RO should contact the National 
Personnel Records Center and verify each 
and every term of the veteran's active 
duty, active duty for training, and 
inactive duty for training.  Further, 
attempts must be made to secure all 
service medical records associated with 
the appellant's Reserve and National 
Guard Service.  If no additional records 
are available, a formal written 
unavailability memorandum must be added 
to the claims files

2.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claims on appeal, as outlined in Dingess.  
The corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claims.

3.  The RO should obtain any 
NONDUPLICATIVE medical records from the 
Social Security Administration and the 
Texas Workman's Compensation Commission 
any records pertinent to the appellant's 
claims for disability benefits as well as 
the medical records relied upon 
concerning those claims.  If any 
pertinent records are not available, or 
if the search for records yields negative 
results, that fact should clearly be 
documented in the claims file.  The 
veteran is to be notified in writing.  If 
the Social Security records cannot be 
secured a written unavailability 
memorandum must be prepared and added to 
the claims folder.  The veteran must also 
be given an opportunity to respond to 
such a memorandum.  The Board again 
advises the veteran that records which 
are simply duplicates of that previously 
submitted should not be proffered.

4.  The RO should contact the veteran and 
request a more detailed statement of his 
inservice stressors including all dates, 
locations, and the full names, ranks, and 
units of assignment of all participants 
and/or witnesses.

5.  After waiting a reasonable period of 
time for the veteran to respond to the 
request for a more detailed statement of 
his claimed inservice stressors, the RO 
using the existing stressor information 
found in the claims files along with any 
other information provided by the veteran 
must contact USASCRUR and ask them to 
verify any of the claimant's stressors.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination.  
Send the claims folders to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folders and the examination, the examiner 
is to opine as follows:

A.  Does the veteran have 
depression?  If so, is it at least 
as likely as not (i.e., is there a 
50/50 chance) that depression is 
related to military service?  Is it 
at least as likely as not that 
depression manifested itself to a 
compensable degree within one year 
of separation from active duty?  Is 
it at least as likely as not that 
the depression was caused or 
aggravated by an already service 
connected disability such as the 
veteran's headaches? 

B.  As to PTSD, if and only if, 
USASCRUR was able to verify any of 
the claimant's stressors, is it at 
least as likely as not that the 
claimant has PTSD and is it at least 
as likely as not that the PTSD is 
related to one of the veteran's 
verified stressors?  

7.  After associating with the record any 
new nonduplicative evidence obtained in 
connection with the above development, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an 
ophthalmological examination.  Send the 
claims folders to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner, should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folders and the 
examination, the examiner is to opine 
whether it is at least as likely as not 
that glaucoma is related to military 
service?

8.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folders to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies, including x-rays, as deemed 
appropriate by the orthopedist, should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folders and the 
examination, the examiner is to answer 
the following questions.
      
A.  Is it at least as likely as not 
that lumbar degenerative joint 
disease is related to military 
service?  Is it at least as likely 
as not that lumbar arthritis 
manifested itself to a compensable 
degree within the first postservice 
year?

B.  Does the veteran have a current 
left shoulder disability?  If so, is 
it at least as likely as not that 
the diagnosed shoulder disability is 
related to military service?  If the 
appellant has left shoulder 
arthritis, is it at least as likely 
as not that arthritis manifested 
itself to a compensable degree 
within the first year following 
separation from active duty?

C.  Does the veteran current have a 
neck disorder?  Is it at least as 
likely as not that any neck 
disability is related to military 
service?  If the veteran has x-ray 
evidence of cervical arthritis, is 
it at least as likely as not that 
the disorder manifested itself to a 
compensable degree within the first 
year following separation from 
active duty?

D.  As to the costochondritis of the 
sternum, is it at least as likely as 
not that this disorder is related to 
military service, including the 
motor vehicle accident described by 
the veteran?

Note:  When providing answers to the 
above questions, the examiner must 
address any evidence of postservice 
injuries to the back, shoulder, neck and 
sternum found in the record, as well as 
the June 1991 back examination conducted 
by Orthopedic and Hand of El Paso, Texas.

9.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

10.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  

11.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received since the last SSOC and 
any evidence not received, as well as all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


